Order, Supreme Court, New York County (Herman Cahn, J.), entered April 21, 1995, which, inter alia, denied defendant’s motion to dismiss the complaint on forum non conveniens grounds, and order, same court and Justice, entered June 29, 1995, which denied defendant’s motion to renew and reargue, unanimously affirmed, with one bill of costs.
The claims in this case concern allegations that defendant, a New York law firm, committed various acts of fraud and misrepresentation in connection with a bond offering of its client, an Australian company, in the New York financial markets. All of defendant’s actions concerning such offering were performed in New York. The main issues raised involve New York law and concern defendant’s conduct in New York. Much of the relevant testimony will likely come from witnesses who reside in the United States. Most of the relevant documents are located in New York or can be produced here. Under these *500circumstances, on this record, the IAS Court properly determined that defendant failed to sustain its significant burden of proving that any alleged prejudice to it in defending this action here outweighs plaintiff bondholder’s right of access to the New York courts (see, Islamic Republic of Iran v Pahlavi, 62 NY2d 474, cert denied 469 US 1108; Silver v Great Am. Ins. Co., 29 NY2d 356, 361). While a related action is pending in Australia, a majority of defendants in that case are from Australia or New Zealand, and the complaint in this case clearly alleges a New York based fraud.
We have considered defendant’s other claims and find them to be without merit. Concur — Murphy, P. J., Rosenberger, Williams and Mazzarelli, JJ.